— Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered November 16, 1982, convicting him of criminal possession of a weapon in the third degree, criminally possessing a hypodermic instrument, and menacing, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends on appeal that the trial court erred by admitting into evidence certain testimony tending to establish the crime of larceny, an offense not charged in the indictment. We disagree. Initially, we note that no objection was raised during trial to the admission of this testimony and the issue has not, therefore, been preserved for our review (see, CPL 470.05 [2]). In any event, we find that the champagne theft, the event which immediately preceded and precipitated the incident which is the subject of the case at bar, was inextricably interwoven with the subsequent events culminating in the defendant’s arrest. The trial court, therefore, properly admitted the testimony concerning the theft in order that a complete narrative of the criminal transaction charged be presented (see, People v Gantz, 104 AD2d 692; People v Hop Sing, 216 App Div 404, 405). Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.